


Exhibit 10.39






AMENDMENT NO. 1 TO CREDIT AGREEMENT


THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT dated as of May 22, 2013 (this
“Amendment”), is among AMERICAN APPAREL (USA), LLC, a California limited
liability company (“AA USA”), AMERICAN APPAREL RETAIL, INC., a California
corporation (“AA Retail”), AMERICAN APPAREL DYEING & FINISHING, INC., a
California corporation (“AA Dyeing & Finishing”), KCL KNITTING, LLC, a
California limited liability company (“KCL” and, together with AA USA, AA Retail
and AA Dyeing & Finishing, collectively, the “Borrowers” and each, individually,
a “Borrower”), AMERICAN APPAREL, INC., a Delaware corporation (“Holdings”),
FRESH AIR FREIGHT, INC., a California corporation (“Fresh Air” and, together
with Holdings, collectively, the “Guarantors” and each, individually, a
“Guarantor”), CAPITAL ONE LEVERAGE FINANCE CORP., as administrative agent (in
such capacity, the “Administrative Agent”), and each of the Lenders party
hereto.


RECITALS:


A.The Borrowers, the other borrowers from time to time party thereto, the
Guarantors, the other guarantors from time to time party thereto, the lenders
from time to time party thereto (collectively, “Lenders”) and the Administrative
Agent have entered into that certain Credit Agreement dated as of April 4, 2013
(the “Credit Agreement”). Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.
B.The Guarantors have entered into that certain Guaranty dated as of April 4,
2013, in favor of the Administrative Agent.
C.The Borrowers have requested that the Administrative Agent and Lenders amend
certain provisions of the Credit Agreement.
D.Subject to the terms and conditions set forth below, the Administrative Agent
and Lenders party hereto are willing to so amend the Credit Agreement.
In furtherance of the foregoing, the parties agree as follows:


Section 1.    AMENDMENTS. Subject to the covenants, terms and conditions set
forth herein and in reliance upon the representations and warranties set forth
herein, the Credit Agreement is amended as follows:


(a)    The following new definitions are added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:


“Lion Credit Agreement” means that certain Credit Agreement dated as of May 22,
2013, among Holdings, the other Credit Parties party thereto as facility
guarantors, Lion/Hollywood L.L.C., as the initial lender, and the other lenders
from time to time party thereto.


“Lion Debt” means all Indebtedness and all other obligations incurred by any
Credit Party or any of its Subsidiaries under the Lion Debt Documents.


“Lion Debt Documents” means the Lion Credit Agreement and any other related
material documents or instruments from time to time executed in favor of
Lion/Hollywood L.L.C. and its successors and assigns.


(b)    The existing definitions in Section 1.01 of the Credit Agreement for the
terms “Material Agreements and “Senior Notes Lien” are deleted in their entirety
and the following new definitions for such terms are added in lieu thereof:


“Material Agreements” means each of the (i) Senior Notes Documents, (ii) the
Lion Debt Documents and (iii) any lease entered into by any Credit Party for (a)
its chief executive office or (b) any warehouse, any distribution center, any
plant, any shipping center, or any other single location, in each case,
containing




--------------------------------------------------------------------------------




Inventory with a book value representing 10% or more of the aggregate book value
of all Inventory of the Credit Parties.


“Senior Notes Lien” means, collectively (a) all Liens that secure the Senior
Notes and all other obligations under the Senior Notes Documents and (b) at any
time that the Lion Debt is secured to the extent permitted by Section 7.02(p)
and Section 7.03(a)(v), all Liens that secure the Lion Debt and all other
obligations under the Lion Debt Documents.


(c)    The existing Section 5.24 of the Credit Agreement is amended by inserting
the following sentence at the end thereof:


No Credit Party is in violation of any provision of any Lion Debt Document, and
the Loans and the Loan Documents and the transactions contemplated hereby and
thereby do not violate and/or conflict with any provision of the Lion Debt
Documents.


(d)    The existing Section 6.04(i) of the Credit Agreement is deleted in its
entirety and the following is inserted in lieu thereof:


(i)    promptly after delivery or receipt thereof, copies of all notices,
reports and other communications delivered or received by any Credit Party in
connection with the Senior Notes Documents, the Lion Debt Documents or the
Subordinated Debt Documents and not later than five (5) Business Days following
the effectiveness thereof, copies of any new Senior Notes Documents or Lion Debt
Documents or any amendment, supplement, waiver, or other modification,
replacement or renewal with respect to any Senior Notes Document or Lion Debt
Document;


(e)    The existing Section 7.01(n) of the Credit Agreement is deleted in its
entirety and the following is inserted in lieu thereof:


(n)    Investments consisting of any Credit Party Guaranteeing (i) pursuant to
the Senior Notes Documents, the Indebtedness evidenced by the Senior Notes
incurred by another Credit Party to the extent such incurrence is permitted by
Section 7.02(c) or (ii) pursuant to the Lion Debt Documents, the Indebtedness
evidenced by the Lion Credit Agreement incurred by another Credit Party to the
extent such incurrence is permitted by Section 7.02(p);


(f)    The existing Section 7.02(p) of the Credit Agreement is deleted in its
entirety and the following is inserted in lieu thereof:


(p)    Indebtedness incurred pursuant to the Lion Debt Documents in an aggregate
principal amount not to exceed $4,500,000 plus the amount of any increase in
principal for the purpose of paying interest in kind pursuant to the Lion Credit
Agreement as in effect on May 22, 2013; provided that (i) the maturity date of
such Indebtedness shall be at least one hundred and eighty (180) days following
the Maturity Date (after taking into account any extension thereof); and (ii) to
the extent such Indebtedness is secured, (A) AA USA has delivered an Additional
Secured Debt Designation (as defined in the Senior Notes Intercreditor
Agreement) to the Administrative Agent duly executed by AA USA and U.S. Bank
National Association, (B) Lion/Hollywood L.L.C. and each other lender under the
Lion Credit Agreement has delivered an Intercreditor Joinder (as defined in the
Senior Notes Intercreditor Agreement) to the Administrative Agent duly executed
by Lion/Hollywood L.L.C., each such other lender and U.S. Bank National
Association, and (C) such Indebtedness is at all times subject to the Senior
Notes Intercreditor Agreement.


(g)    The existing Section 7.03(a)(v) of the Credit Agreement is deleted in its
entirety and the following is inserted in lieu thereof:


(v)    Senior Notes Liens subject to the Senior Notes Intercreditor Agreement;
provided that, with respect to any Senior Notes Liens securing the Lion Debt,
the Consolidated Senior Secured Debt Ratio (as




--------------------------------------------------------------------------------




defined in and calculated as set forth in the Senior Notes Indenture), on a pro
forma basis after giving effect to the Lion Debt Documents, is not greater than
3.25 to 1.00 at the time of the grant of the Senior Notes Liens to secure the
Lion Debt and such Senior Notes Liens securing the Lion Debt are otherwise
permitted under the Senior Notes Indenture;


(h)    The existing Section 7.03(b)(i) of the Credit Agreement is deleted in its
entirety and the following is inserted in lieu thereof:


(i) prohibitions and restrictions contained in this Agreement, the other Loan
Documents, the Senior Notes Documents and the Lion Debt Documents,


(i)    The existing Section 7.04(b) of the Credit Agreement is amended by (i)
deleting the “or” after “the Canadian Documents” and prior to “the Subordinated
Debt Documents” in the third line thereof and inserting a “,” in lieu thereof,
(ii) inserting “or the Lion Debt Documents” after “the Subordinated Debt
Documents” and before “other than” in the third and fourth lines thereof,
(iii) deleting the “.” at the end of clause (iii) and inserting “; and” in lieu
thereof, and (iv) adding the following new clause (iv):


(iv)    With respect to Indebtedness under the Lion Debt Documents, (A)
regularly scheduled payments of interest and fees when due; (B) payment of
principal on the scheduled maturity date thereof; (C) mandatory repurchase of
the Lion Debt pursuant to Section 2.08 of the Lion Credit Agreement (as in
effect on the Closing Date) and solely to the extent required thereby; (D) at
anytime the Revolving Credit Facility is $50,000,000 or, if the Revolving Credit
Facility is not $50,000,000, at anytime after the first anniversary of the
incurrence of the Indebtedness under the Lion Debt Documents, to the extent not
prohibited by the Senior Notes Intercreditor Agreement, prepayments,
redemptions, repurchases, defeasances or acquisition or retirement of the Lion
Debt if (x) the Fixed Charge Coverage Ratio for the Reference Period most
recently ended prior to such prepayment (and for which the financial statements
required by Section 6.04(b) have been delivered to the Administrative Agent) is
at least 1.00 to 1.00 (which such calculation, for the avoidance of doubt, shall
exclude such prepayment), (y) average daily Overall Excess Availability is at
least $3,500,000 on the date of such prepayment (on a pro forma basis giving
effect to such prepayment) and for each day during the 30-day period after such
prepayment, and (z) no Default or Event of Default exists before or immediately
after giving effect to such prepayment and not less than 10 Business Days (or
such shorter period as agreed by the Administrative Agent in its discretion)
prior to such prepayment, the Borrower Representative has delivered a
certificate to the Administrative Agent demonstrating compliance with this
clause (D);


(j)    The existing Section 7.10(b) of the Credit Agreement is deleted in its
entirety and the following is inserted in lieu thereof:


(b)    Senior Notes Documents or Lion Debt Documents, except to the extent
permitted by the Senior Notes Intercreditor Agreement; provided that, without
the prior written consent of the Administrative Agent, no such amendment,
modification, supplement or waiver shall (i) increase the aggregate principal
amount of the Senior Notes or Lion Debt or interest, premiums or fees owing
thereon, except to the extent permitted under Section 7.02(c) or 7.02(p), as
applicable, (ii) shorten the weighted average life, (iii) change the
amortization (other than to extend the same), (iv) amend the maturity date
(other than to extend the same), (v) increase the overall interest rate, or (v)
otherwise amend the covenants and defaults under the Senior Notes Documents or
Lion Debt Documents if such amendment would result in such covenants and
defaults being materially less favorable to the Credit Parties, taken as a
whole, or materially more adverse to the interests of the Lenders;


(k)    The existing Section 8.01(o) of the Credit Agreement is deleted in its
entirety and the following is inserted in lieu thereof:


(o)    Senior Notes Documents; Lion Debt Documents. (i) Any “Event of Default”
under any Senior Notes Document or Lion Debt Document shall occur or (ii) the
holders of the Senior Notes or the lenders under the Lion Credit Agreement shall
accelerate the maturity of all or any part of the obligations under the




--------------------------------------------------------------------------------




Senior Notes Documents or the Lion Debt Documents, as applicable, or (iii) other
than in accordance with the express terms of Section 7.04, an offer to prepay,
redeem or repurchase all or any portion of the Senior Notes or Lion Debt shall
be required; or


(l)    The first sentence of the existing Section 8.01(q) of the Credit
Agreement is deleted in its entirety and the following is inserted in lieu
thereof:


The provisions in the Senior Notes Intercreditor Agreement shall cease, in whole
or in part, to be effective or cease to be legally valid, binding and
enforceable against (i) the Indenture Agent (as defined in the Senior Notes
Intercreditor Agreement) or any Person party to any Senior Notes Document, (ii)
if Lion/Hollywood L.L.C. and/or any other lender party to the Lion Credit
Agreement is a party thereto, Lion/Hollywood L.L.C. or any Person party to any
Lion Debt Document or such other lender party to the Lion Credit Agreement or
(iii) the Credit Parties identified therein.


The amendments to the Credit Agreement are limited to the extent specifically
set forth above and no other terms, covenants or provisions of the Credit
Agreement are intended to be affected hereby.


Section 2.    CONDITIONS PRECEDENT. The parties hereto agree that the amendments
set forth in Section 1 above shall not be effective until the satisfaction of
each of the following conditions precedent:


(a)    Documentation. The Administrative Agent shall have received (i) a
counterpart of this Amendment, duly executed and delivered by each Borrower,
each Guarantor and each Lender, and (ii) a certificate of a member of the Senior
Management of Holdings certifying and attaching true, correct and complete
copies of the Credit Agreement dated as of the date hereof, among Holdings, the
other Credit Parties party thereto as facility guarantors, Lion/Hollywood
L.L.C., as the initial lender, and the other lenders from time to time party
thereto, and each other related material document or instrument executed in
connection therewith.


(b)    Fees and Expenses. All fees and expenses of counsel to the Administrative
Agent estimated to date shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses), in each case to the extent
invoiced.
    
Section 4.    REPRESENTATIONS AND WARRANTIES.


(a)    In order to induce the Administrative Agent and Lenders to enter into
this Amendment, each Credit Party represents and warrants to the Administrative
Agent and Lenders as follows:


(i)    The representations and warranties made by such Credit Party contained in
Article V of the Credit Agreement are true and correct in all material respects
(but without any duplication of any materiality qualifications) on and as of the
date hereof, except to the extent that such representations and warranties
expressly relate to an earlier date in which case such representations and
warranties are true and correct in all material respects (but without any
duplication of any materiality qualifications) on and as of such earlier date.


(ii)    Since the Balance Sheet Date, no act, event, condition or circumstance
has occurred or arisen which, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect.


(iii)    No Default or Event of Default has occurred and is continuing or will
exist after giving effect to this Amendment.


(b)    In order to induce the Administrative Agent and Lenders to enter into
this Amendment, each Credit Party represents and warrants to the Administrative
Agent and Lenders that this Amendment has been duly authorized, executed and
delivered by such Credit Party and constitutes its legal, valid and binding
obligation.




--------------------------------------------------------------------------------






Section 5.    MISCELLANEOUS


(a)    Ratification and Confirmation of Loan Documents. Each Credit Party hereby
consents, acknowledges and agrees to the amendments set forth herein and hereby
confirms and ratifies in all respects the Loan Documents to which such Person is
a party (including, without limitation, with respect to each Guarantor, the
continuation of its payment and performance obligations under the Guaranty upon
and after the effectiveness of the amendments contemplated hereby and, with
respect to each Credit Party, the continuation and existence of the liens
granted under the Security Documents to secure the Obligations).


(b)    Fees and Expenses. The Borrowers, jointly and severally, shall promptly
pay on demand (and, in any event, within 10 Business Days after demand therefor)
all reasonable costs and expenses of the Administrative Agent in connection with
the preparation, reproduction, execution, and delivery of this Amendment and any
other documents prepared in connection herewith, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent.


(c)    Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.


(d)    Governing Law; Waiver of Jury Trial. This Amendment shall be governed by
and construed in accordance with the laws of the State of New York, and shall be
further subject to the provisions of Section 10.14 of the Credit Agreement.


(e)    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or electronic transmission (including .pdf file) shall be
effective as delivery of a manually executed counterpart hereof.


(f)    Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other. None
of the terms or conditions of this Amendment may be changed, modified, waived or
canceled orally or otherwise except in a writing signed by the parties hereto
for such purpose.


(g)    Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.


(h)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each Borrower, each Guarantor, the Administrative Agent, each
Lender and their respective successors and assigns (subject to Section 10.06 of
the Credit Agreement).


[Remainder of page intentionally left blank; signatures begin on following page]
AMENDMENT NO. 1 TO CREDIT AGREEMENT
Signature Page
47694041


The following parties have caused this Amendment No. 1 to Credit Agreement to be
executed as of the date first written above.






--------------------------------------------------------------------------------




BORROWERS:
AMERICAN APPAREL (USA), LLC
By:     /s/ John Luttrell    
Name:     John Luttrell    
Title:     CFO    
AMERICAN APPAREL RETAIL, INC.
By:     /s/ John Luttrell    
Name:     John Luttrell    
Title:     CFO    
AMERICAN APPAREL DYEING & FINISHING, INC.
By:     /s/ John Luttrell    
Name:     John Luttrell    
Title:     CFO    
KCL KNITTING, LLC
By:     /s/ John Luttrell    
Name:     John Luttrell    
Title:     CFO    
GUARANTORS:
AMERICAN APPAREL, INC.




--------------------------------------------------------------------------------




By:     /s/ John Luttrell    
Name:     John Luttrell    
Title:     CFO    
FRESH AIR FREIGHT, INC.
By:     /s/ John Luttrell    
Name:     John Luttrell    
Title:     CFO    
ADMINISTRATIVE AGENT AND LENDERS:


CAPITAL ONE LEVERAGE FINANCE CORP.,
as Administrative Agent and Lender


By:     /s/ Julianne Low    
Name:    Julianne Low
Title:    Vice President


















